Citation Nr: 1719387	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-16 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left foot pain, to exclude as due to left lower extremity peripheral neuropathy with paresthesias and radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1965 to February 1968, with service in Vietnam. His military decorations include Silver Star and Bronze Star medals. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). In December 2014, this matter was remanded by a different Veterans Law Judge; it has since been reassigned to the undersigned.

Following the December 2014 remand, a September 2015 rating decision granted service connection for bilateral lower extremity radiculopathy, tibial nerve dysfunction, rated ten percent disabling; an April 2016 rating decision granted service connection for bilateral lower extremity paresthesias, to include as due to peripheral neuropathy, rated ten percent disabling. Both issues were rated under the same Diagnostic Code to prevent pyramiding. See 38 C.F.R. § 4.14. Because the April 2016 decision represents a full grant of the benefit sought, the Veteran's claim for bilateral lower extremity paresthesias, to include as due to peripheral neuropathy, is no longer before the Board. 

The Veteran's claim was expanded by the December 2014 Board remand in accordance with Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). However, in light of claims that have been granted since December 2014 (described above), the Board has recharacterized the issue, as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

During a January 2010 VA examination, the examiner reported the presence of hammertoes on the second and third digits of the Veteran's left foot, yet simultaneously opined that the Veteran does not have a left foot disability. In August 2015, the Veteran underwent a VA examination for his left foot in conjunction with his claim for service connection for bilateral lower extremity peripheral neuropathy. The Veteran reported he was unsure why he has hammertoes in his left foot but not his right foot. The examiner did not address whether the Veteran actually has hammertoes and whether such condition can be separated from the paresthesias and sensory loss associated with the Veteran's left lower extremity peripheral neuropathy or radiculopathy. Because neither medical opinion adequately discusses the presence of a left foot disability other than the Veteran's left lower extremity peripheral neuropathy with paresthesias or radiculopathy, a new VA examination is necessary. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Because the case is being remanded, the Board will take the opportunity to obtain any private treatment records. In September 2009, the Veteran submitted a medical release for dermatology records from Dr. D. Pruett. However, the record does not reflect that the Veteran was notified that VA was unable to obtain such records. Because the Board is unable to determine that the records are irrelevant, the RO should attempt to obtain another medical release from the Veteran for records from Dr. D. Pruett.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain, if possible, the records of all private evaluations and treatment the Veteran has received for his left foot disability, notably records from Dr. D. Pruett. The Veteran must assist in the matter by identifying his private healthcare providers and by submitting releases for VA to obtain any private records identified.

If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that it is ultimately his responsibility to ensure that any available private records are received.

2. After the above development is completed, the AOJ should arrange for an examination of the Veteran to determine the nature and likely cause of any left foot disability causing pain THAT CAN BE DISTINGUISHED FROM HIS LEFT LOWER EXTREMITY PERIPHERAL NEUROPATHY WITH PARESTHESIA AND RADICULOPATHY. The Veteran's claims file (including Board remands) must be reviewed by the examiner in conjunction with the examination. Any indicated tests or studies should be completed. Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:

(a) Please identify (by medical diagnosis) the Veteran's current left foot disability(ies) causing pain THAT CAN BE DISTINGUISHED FROM HIS LEFT LOWER EXTREMITY PERIPHERAL NEUROPATHY WITH PARESTHESIA AND RADICULOPATHY present during the appeal period (dating from approximately September 2009). In responding, the examiner is asked to specifically address the June 2009 diagnosis of probable neuroma and the January 2010 diagnosis of hammertoes in the second and third digits. 

Regarding each diagnosis identified, please describe the associated symptoms experienced by the Veteran.

(b) Regarding each diagnosis identified, is it AT LEAST AS LIKELY AS NOT (DEFINED AS A 50% OR GREATER PROBABILITY) that this disability was either caused or aggravated by any of the Veteran's service-connected disabilities, to include left lower extremity peripheral neuropathy with paresthesias, left lower extremity radiculopathy, diabetes mellitus, degenerative joint and disc disease of the thoracolumbar spine, or coronary artery disease?  (the opinion MUST address the concept of aggravation, which means the disability INCREASED IN SEVERITY BEYOND ITS NATURAL PROGRESSION)

(c) If the Veteran's diagnosed left foot disability was not caused or aggravated by any service-connected disability, then is it AT LEAST AS LIKELY AS NOT (DEFINED AS A 50% OR GREATER PROBABILITY) that the left foot disability began in or is otherwise related to the Veteran's military service? The examiner is directed to a September 1965 service treatment record that the Veteran reported that his heels hurt when washing his feet.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. The AOJ should then review the record and re-adjudicate the claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2016).

